Citation Nr: 1041450	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This matter comes to the Board of Veterans Appeals (Board) from a 
January 2005 rating decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
granted service connection for PTSD and assigned a 30 percent 
rating effective October 4, 2004.  

In a January 2006 rating decision, the disability rating was 
increased to 50 percent from October 4, 2004.  A rating decision 
issued subsequent to a notice of disagreement which grants less 
than the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, 
the matter of a higher rating remains in appellate status.


FINDINGS OF FACT

1.  From June 28, 2006 through June 14, 2010, but not before, the 
Veteran's PTSD caused occupational and social impairment, with 
deficiencies in most areas, but did not result in total 
occupational and social impairment.

2.  From June 15, 2010, the Veteran's PTSD did not cause 
occupational and social impairment, with deficiencies in most 
areas.



CONCLUSION OF LAW

1.  From June 28, 2006 through June 14, 2010, but not before, the 
criteria for a rating of 70 percent for PTSD are met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2010).

2.  From June 15, 2010, the criteria for a rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  A VCAA letter dated in October 2004 informed the Veteran 
of all three elements required by 38 C.F.R. § 3.159(b), as stated 
above.  The letter also notified the Veteran that that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded, in compliance 
with Dingess.

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Nevertheless, a VCAA letter specifically pertinent to the 
"higher rating" issue was sent in April 2009.  

Regarding the duty to assist, the Veteran's pertinent medical 
records to include VA medical treatment records, and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  The Veteran was also afforded examinations.  
38 C.F.R. § 3.159(c)(4).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by the record.  
This examinations are adequate as the claims file was reviewed, 
the examiner reviewed the pertinent history, examined the Veteran 
provided findings in sufficient detail, and provided rationale.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, 
the examinations in this case are adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).


Rating

The Veteran maintains that a higher rating should be assigned for 
his PTSD.  

VA records dated in 2004 reflect treatment for depression, 
anxiety, and flashbacks to war experiences.  The Veteran was 
taking Valium for anxiety and sleep disturbance.  

In January 2005, the Veteran was afforded a VA examination.  The 
Veteran arrived on time for is appointment.  He looked his stated 
age.  His current thought processes and thought content were 
within normal limits.  There were no delusions or hallucinations.  
Eye contact was good.  Behavior was appropriate.  He denied 
current suicidal or homicidal thought, ideation, plan, or intent.  
He was able to maintain minimal hygiene and other basic 
activities of daily living.  He was fully oriented.  Long term 
memory and concentration were impaired.  Judgment was intact.  
His speech was slow.  His mood was mildly depressed.  Impulse 
control was within normal limits.  Sleep impairment was chronic 
in nature.  The Veteran reported having frequent intrusive 
thoughts and recollections about his combat experiences in 
Vietnam.  He also reported flashbacks.  He related that he 
isolated himself from others, generally tried to avoid crowds, 
and felt alienated and withdrawn.  He indicated that he did not 
have close friends.  He also related that he had survivor guilt.  
The diagnosis was PTSD.  His global assessment of functioning 
(GAF) was 61, indicative of mild social and occupational 
impairment due to PTSD.  The examiner indicated the Veteran had 
mild difficulty in establishing and maintaining effective social 
and occupational relationships due to his PTSD.  

Thereafter, the Veteran received VA treatment for his sleep 
disturbance and was continued on his medication for PTSD.

In a January 2005 rating decision, service connection for PTSD 
was granted and a 30 percent rating was assigned effective 
October 4, 2004, the date of the service connection claim.

The Veteran thereafter received VA group and private VA 
treatment.  In October 2005, the Veteran was afforded a VA mental 
status examination.  The Veteran was alert, well oriented, 
casually dressed, and well groomed.  Eye contact fluctuated with 
surfacing of sadness.  He defended against tears in belief that 
this is a sign of weakness, so he tried hard to keep it all to 
himself.  His speech was normal in pace, somewhat monotone, 
clear, coherent, and purposeful.  His affect was restricted and 
constricted.  Mood was depressed.  Thought processes were 
logical, goal-oriented, and free of active suicidal, homicidal, 
and delusional ideations.  His behavior was not influenced by 
internal stimulation.  Cognition was intact.  Insight and 
judgment were adequate.  The diagnosis was PTSD, chronic and 
severe.  GAF was 45-50.

A January 2006 mental status examination revealed that the 
Veteran was alert, well oriented, casually dressed, and well 
groomed.  He had good eye contact and was less anxious and 
cooperative.  His speech was normal in pace and tone and was 
clear, coherent, and purposeful.  His affect was less restricted 
and constricted.  Mood was depressed and anxious.  He was free of 
any passive or active suicidal or homicidal ideations.  There 
were no delusions.  His behavior was not influenced by internal 
stimulation.  Cognition was grossly intact.  Fund of information 
was adequate.  The diagnosis was PTSD, severe.  GAF was 45.

In a January 2006 rating decision, the disability rating for PTSD 
was increased to 50 percent effective October 2004, the date of 
claim of service connection.  

In March 2006, the Veteran was afforded a mental status 
examination.  The Veteran was alert, well oriented, casually 
dressed, and well groomed.  Eye contact was good.  He was 
pleasant and cooperative.  Speech was within normal limits.  
Affect was broader.  Mood was dysphoric.  Thought process was 
logical, goal oriented, free of any passive or active suicidal or 
homicidal ideation as well as delusions.  Behavior was not 
influenced by internal stimulation.  Cognition was grossly 
intact.  Insight and judgment were adequate.  The diagnosis was 
PTSD, slowly improving.  The GAF was 48.

A June 28, 2006, a mental status examination was conducted.  At 
that time, the Veteran reported having 2-3 hours of sleep 
continuously, waking, and then falling back asleep for a total of 
4-5 hours.  He had decreased interest.  Energy and concentration 
were decreased.  Appetite was normal.  There was no psychomotor 
activity.  Sexual libido was impaired.  He denied suicidal and 
homicidal ideation.  He was cooperative, but depressed during the 
evaluation.  His affect was appropriate.  His affect was mildly 
restricted.  His speech was fluent.  He reported a history of 
anxiety, but none recently.  The Veteran only indicated that 
there was a delusion or flashback with a flashback.  Judgment was 
adequate.  The Veteran reported having a startle response, 
flashbacks, crowd avoidance, and trigger situations.  Agoraphobia 
was also noted to be present and interfering significantly with 
socialization and his capacity to maintain employment.  The 
diagnosis was PTSD.  GAF was 40.  A July 2006 evaluation revealed 
that the Veteran was having anxiety and agoraphobia which was 
interfering with socialization and his capacity to maintain 
gainful employment.  His GAF remained reduced to 40.  Slight 
improvement was shown in August and October 2006, but his GAF 
remained 40.  In January 2007, mental status examination 
essentially revealed normal cognitive functioning, but the 
agoraphobia was still interfering with social and industrial 
functioning.  His GAF remained 40.  The same continued to be 
noted through May 2009.  

On June 15, 2010, the Veteran was afforded a VA examination.  At 
that time, it was noted that the Veteran was married and had a 
good relationship with his spouse.  He reported having occasional 
social relationships.  His activity of leisure was gardening.  He 
did not have a violent background.  Mental status examination 
revealed unremarkable psychomotor activity.  Speech was clear, 
affect was normal, and mood was good.  The veteran's memory was 
intact and he was oriented in all spheres.  His thought process 
and content were unremarkable.  His judgment and insight were 
intact.  Intelligence was average.  He had no delusions. The 
Veteran reported sleep disturbance with exhaustion during the day 
that interfered with daytime activities.  There were no 
hallucinations or inappropriate behavior.  The veteran was able 
to interpret proverbs.  There was no obsessive or ritualistic 
behavior.  There were no panic attacks.  There was no suicidal or 
homicidal behavior.  His impulse control was good with no 
episodes of violence.  The Veteran was able to maintain personal 
hygiene and there was no problem with his activities of daily 
living.  His recent memory was mildly impaired.  The Veteran 
described avoidance behavior and feelings of detachment or 
estrangement.  He had difficulty falling asleep and experienced 
hypervigilance.  It was noted that the Veteran was retired due to 
medical problems from a back injury.  His diagnosis was PTSD and 
his GAF was 58.  The examiner indicated that there was no total 
occupational and social impairment; there was not deficiencies in 
the areas of judgment, thinking, family relations, work, mood, or 
school; but there was reduced reliability and productivity due to 
PTSD.  

Subsequent VA outpatient treatment are consistent with the June 
2010 VA report and do not indicate decreased functioning or GAF 
scores.  Although it was noted that the Veteran was not 
employable, the Board notes that records have been received from 
the SSA which reflect that the Veteran received disability 
benefits based on his inability to work due to a back disability.  

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, the 
Board finds that some discussion of Fenderson v. West, 12 Vet. 
App 119 (1999) is warranted.  In that case, the Court emphasized 
the distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this one) 
in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the date 
of initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life of 
the claim-a practice known as "staged rating."  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this case, there has been 
a material change in the disability level and staged ratings are 
warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 
4.125-4.130.  The Board notes that psychiatric disabilities 
evaluated under Diagnostic Code 9411 are rated according to the 
General Rating Formula for Mental Disorders.  

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The Board 
notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered but 
is not determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption of 
the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 to 
30 is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas.  A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears feces) 
or gross impairment in communication (e. g., largely incoherent 
or mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130.

Prior to June 28, 2006, the criteria for a rating in excess of 50 
percent was not warranted.  

The Veteran did not have suicidal ideation.  The Veteran did not 
engage in obsessional rituals.  His speech was not intermittently 
illogical, obscure, or irrelevant.  The Veteran was able to 
adequately communicate his thoughts.  His rate of speaking was 
normal.  There was no indication of panic attacks.  While the 
Veteran had depression, it was not to the extent that he is 
unable to function independently, appropriately and effectively.  
He did not exhibit impaired impulse control.  There was no 
evidence of spatial disorientation.  The Veteran did not have 
neglect of personal appearance and hygiene.  On examination, he 
appeared clean and appropriately dressed.  

The Veteran had some difficulty adapting to work and in social 
situations.  However, difficulty in establishing and maintaining 
effective work and social relationships is contemplated within a 
50 percent rating.  He was not unable to maintain a relationship.  
He was married and no disturbance in that relationship was 
evident.  His GAF scores reflected serious symptoms, but his 
cognitive functioning was essentially intact with the exception 
of some memory impairment and he did not display symptoms 
identified as consistent with a 70 percent rating.  

The Board is aware that the symptoms listed under the 70 percent 
evaluation are essentially examples of the type and degree of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a 70 percent 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
However, the Board finds that the preponderance of the evidence, 
including the clinical findings, shows that the Veteran's PTSD 
symptoms more nearly approximate for occupational and social 
impairment with reduced reliability and productivity.  The 
evidence does not support a finding of occupational and social 
impairment with deficiencies in most areas.  

However, as of June 28, 2006, the Veteran was having problems 
with agoraphobia.  It was noted that it was significantly 
interfering with his socialization and capacity to maintain 
gainful employment.  His GAF score dropped to 40, indicative in 
this case of major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood.  The Board 
finds, therefore, that a 70 percent rating was warranted as of 
this date.  A 100 percent rating was not warranted since the 
Veteran's PTSD was not productive of total occupational and 
social impairment.  The Veteran did not have gross impairment in 
thought processes or communication.  The Veteran did not suffer 
from persistent delusions or hallucinations.  His behavior is not 
grossly inappropriate.  He was able to perform activities of 
daily living, including maintenance of minimal personal hygiene.  
The Veteran was oriented to time and place.  The Veteran has some 
memory impairment, but he did not have memory loss for names of 
close relatives, own occupation, or own name.  Accordingly, the 
Board concludes that the criteria for a 100 percent rating is not 
met.  Again, the Board is aware that the symptoms listed under 
the 100 percent evaluation are essentially examples of the type 
and degree of symptoms for that evaluation, and that the Veteran 
need not demonstrate those exact symptoms to warrant a 100 
percent evaluation.  However, the Board finds that the 
preponderance of the evidence, including the clinical findings, 
shows that the Veteran's PTSD symptoms more nearly approximate 
occupational and social impairment with deficiencies in most 
areas.  The evidence does not support a finding of total 
occupational and social impairment.  He was cognitively intact 
and not demonstrating that level of symptoms.  

As of June 15, 2010, the Veteran demonstrated a less severe level 
of impairment on his VA examination.  Again, he was not only 
cognitively intact, but his GAF score had jumped to 58.  The 
examiner specifically provided a medical opinion that there was 
no total occupational and social impairment; there was not 
deficiencies in the areas of judgment, thinking, family 
relations, work, mood, or school; but there was reduced 
reliability and productivity due to PTSD.  As such, the Board 
finds that the rating should again be staged to 50 percent as of 
that date.  

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence 
supports a higher rating of 70 percent for PTSD from June 28, 
2006 through June 14, 2010.  As of June 15, 2010, the 
preponderance of the evidence is against a rating in excess of 50 
percent.  

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there is a 
three- step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's PTSD with the 
established criteria found in the rating schedule for PTSD 
disability shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology; as discussed 
above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disability.  Indeed, it does not appear 
from the record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability beyond 
what is specifically contemplated in the pertinent diagnostic 
code.  Moreover, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disability's manifestations have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.



ORDER

Entitlement to a 70 percent rating for PTSD from June 28, 2006 
through June 14, 2010, but not before or after, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


